DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  the word “Gratting” should be “Grating”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Brown (US 20060010973).

Regarding claim 1, Brown teaches a thermal sensor module (abstract; fig. 4), comprising: 
a housing (at least 62; see fig. 4), wherein the housing comprises a first end and a second end, wherein the housing is hollow (see at least fig. 4) and configured to allow a fluid (64; “a fluid of interest” [0048]) to flow into the housing through the first end and exit through the second end (see fig. 4 in view of [0052] teaching regarding the flow of the fluid through the housing/conduit); 
a heat source (66; [0048-50]), wherein the heat source is disposed at a central axis of the housing and traverses at least partially through the housing (see at least fig. 4 showing this configuration; see also [0048] regarding the disposition on the central axis); and 
a temperature sensor (70), wherein the temperature sensor is positioned in the housing to measure temperature of the heat source ([0048] “A temperature sensor in the form of an optical fiber 70 is positioned inside the heat exchange element 66 such that it runs longitudinally along the central axis of the heat exchange element 66.”; see fig. 4).

Regarding claim 2, Brown teaches that the heat source is selected from a group consisting of a heat pump, heating tape, heating wiring, resistance based, microwave-based, laser flashing or radiant heat based, coiled induction heat based, a heat exchange mechanism, and a combination thereof (abstract; see also at least [0048-50]; see also [0051]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20060010973) in view of Zhang et al. (US 20140294041; hereinafter Zhang).

Regarding claim 3, Brown teaches that the heat source (66) comprises: an optical fiber (70; see fig. 4).
Brown does not directly and specifically state regarding a conductive cable, wherein the optical fiber is disposed within the conductive cable; and an insulating layer, wherein the conductive cable is disposed within the insulating layer.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) where the optical fiber is disposed within a conductive cable (at least 103 where 103 is the heating/cooling device having conductive properties such that “uniform heat can be delivered (e.g., heat energy can be provided or absorbed) along the sensing cable 101 via the heating/cooling device 103” [0036]; see fig. 1C showing that the fiber 102 is disposed within the conductive cable 103) and an insulating layer (at least 110; [0037] “a filler material 110”), wherein the conductive cable is disposed within the insulating layer ([0037]; see fig. 1C).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical temperature sensor of Brown with the specific knowledge of using the configuration for an optical temperature sensor of Zhang. This is because such a configuration allows for maintaining the sensor in place and protecting it (see [0037] of Zhang). This is important in order to allow the sensor to operate in harsh conditions (see [0037] of Zhang).

Regarding claim 5, Brown teaches that the conductive cable further comprises copper wires, heating wires, thermocouples, or combinations thereof (see at least [0047] teaching a thermocouple may be used for the temperature sensor(s); see also [0051]; and claims 14 and 34).

Regarding claim 6, Brown lacks direct and specific teaching that the insulating layer comprises a material selected from a group consisting of polytetrafluoroethylene, polyimide, ceramics, glass, and combinations thereof.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) where the optical fiber is disposed within a conductive cable (at least 103 where 103 is the heating/cooling device having conductive properties such that “uniform heat can be delivered (e.g., heat energy can be provided or absorbed) along the sensing cable 101 via the heating/cooling device 103” [0036]; see fig. 1C showing that the fiber 102 is disposed within the conductive cable 103) and an insulating layer (at least 110; [0037] “a filler material 110”), wherein the conductive cable is disposed within the insulating layer ([0037]; see fig. 1C) and that the insulating layer may be a ceramic (see at least [0037] which teaches the ceramic magnesium oxide – MgO – may be used).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical temperature sensor of Brown with the specific knowledge of using the configuration for an optical temperature sensor having a ceramic such as MgO of Zhang. This is because such a configuration and material selection allows for maintaining the sensor in place and protecting it (see [0037] of Zhang). This is important in order to allow the sensor to operate in harsh conditions (see [0037] of Zhang).

Regarding claim 8, Brown teaches that there are a plurality of temperature sensors within the thermal sensor module (see at least fig. 8 showing a configuration with at least 4 sensors 124; [0066]), wherein at least one of the plurality of temperature sensors is disposed on the housing (see at least fig. 8 showing disposal on the housing/conduit 120; see also fig. 6B showing disposal on the outside of the housing).
Brown does not directly and specifically state that the remaining temperature sensors of the plurality of temperature sensors are disposed within the heat source.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) where the optical fiber temperature sensor(s) is/are disposed within a heat source (at least 103 where 103 is the heating/cooling device having conductive properties such that “uniform heat can be delivered (e.g., heat energy can be provided or absorbed) along the sensing cable 101 via the heating/cooling device 103” [0036]; see fig. 1C showing that the fiber 102 is disposed within the conductive cable 103).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical temperature sensor of Brown with the specific knowledge of using the configuration for an optical temperature sensor of Zhang. This is because such a configuration allows for maintaining the sensor in place and protecting it (see [0037] of Zhang). This is important in order to allow the sensor to operate in harsh conditions (see [0037] of Zhang).

Regarding claim 9, Brown teaches that the temperature sensors disposed within the heat source are Fiber Bragg Gratings, wherein the Fiber Bragg Gratings are disposed within the optical fiber ([0047] “Optical fiber-based temperature measurements can also be made by using fibers to carry signals to and from discrete optical sensing devices. These may be, for example, fiber Bragg gratings”; see also fig. 3 and [0046-47]).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brown as modified by Zhang as applied to claims 1 and 3 above and further in view of LeBlanc (US 20170010430).

Regarding claim 4, Brown, Zhang and LeBlanc lack direct and specific teaching that the conductive cable comprises graphite fibers, epoxy, or combinations thereof.
However, LeBlanc does disclose using carbon fibers (see at least [0021]; [0026]) in a thermoplastic such as PEEK ([0021]; [0024]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the carbon fibers for a cable of Brown, Zhang and LeBlanc with specifically using graphite which is a crystalline form of carbon.  This is because one of ordinary skill in the art would have expected variations in the type of carbon such as graphite, graphene or DLC to be one of several straightforward ways of providing a strong conductive carbon cable because graphite has known thermal and physical properties and is relatively inexpensive. 

Regarding claim 7, Brown lacks direct and specific teaching that the insulating layer is a uniform layer of polyether ether ketone.
However, LeBlanc teaches optical sensors in a downhole environment (see at least abstract; [0001] and [0002-3] teaching regarding the state of the art at the publication date) having “a jacket 108 formed from a thermoplastic, such as a polyether ether ketone (PEEK) polymer” ([0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the sensor(s) of Brown with the specific knowledge of using the PEEK layer of LeBlanc. This is because such PEEK layer allows for better protecting the sensor(s) from the environment. This is important in order to provide and end user a robust sensor platform.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above and further in view of LeBlanc (US 20170010430).

Regarding claim 10, Brown teaches that the temperature sensor is an optical fiber (at least 70; fig. 4; [0048]).
Brown lacks direct and specific statement that the fibre is interrogated using optical frequency-domain reflectometry.
However, LeBlanc teaches optical fiber (104; [0021]) sensors in a downhole environment (see at least abstract; [0001] and [0002-3] teaching regarding the state of the art at the publication date) having “an optical frequency domain reflectometer (OFDR)” ([0052]) for interrogating the fiber sensors ([0053]; [0052]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the sensor(s) of Brown with the specific knowledge of using OFDR interrogation of LeBlanc. This is because such OFDR interrogating allows for determining temperature as well as strain variations. This is important in order to provide and end user a sensor platform which provides damage information so action can be taken ([0053] of LeBlanc).

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US 20060010973) in view of Zhang et al. (US 20140294041; hereinafter Zhang) and further in view of LeBlanc (US 20170010430).

Regarding claim 11, Brown teaches a method for determining a thermophysical property of a fluid (abstract; 64), comprising: 
disposing a sensor package (see fig. 7) downhole into a wellbore (110; [0064]; [0039]); 
receiving a sample of the fluid (64) with a thermal sensor module disposed within the sensor package (see fig. 4; [0048-49]); 
applying heat to the sample of the fluid with a heat source disposed within a housing of the thermal sensor module (via 66; [0048-50]; see at least fig. 4 showing such disposition); 
measuring the temperature of the heat source ([0048] “A temperature sensor in the form of an optical fiber 70 is positioned inside the heat exchange element 66 such that it runs longitudinally along the central axis of the heat exchange element 66.”) with a temperature sensor (70) disposed on or within the heat source ([0048]).
Brown does not directly and specifically state regarding disposing the sensor package with a conveyance; and determining a thermal conductivity of the sample of the fluid.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) where the optical fiber is disposed within a heater (at least 103 where 103 is the heating/cooling device having conductive properties such that “uniform heat can be delivered (e.g., heat energy can be provided or absorbed) along the sensing cable 101 via the heating/cooling device 103” [0036]; see fig. 1C showing that the fiber 102 is disposed within the conductive cable 103) and determining a thermal conductivity of the sample of the fluid ([0035] “thermal properties, such as material density, thermal conductivity, heat capacity, or heat diffusion coefficient, of one or more materials can be measured by generating a heat disturbance and sensing a temperature response.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical temperature sensor of Brown with the specific knowledge of determining thermal conductivity of the fluid of Zhang. This is because such a determination allows for a better understanding of the fluid. This is important in order to allow the end user to control the overall downhole operation more precisely.
Brown and Zhang lack direct and specific teaching regarding disposing the sensor package with a conveyance.
However, LeBlanc teaches conveyance for optical sensors in a downhole environment (see at least abstract; [0001] and [0002-3] teaching regarding the state of the art for conveyances at the publication date).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the optical sensors of Brown and Zhang with the specific knowledge of using the conveyance for optical sensors of LeBlanc. This is because such conveyance allows for placing the sensor(s) into the desired areas to be measured. This is important in order to allow an end user to measure in appropriate locations downhole.

Regarding claim 12, Brown teaches that receiving the sample of the fluid comprises of pumping the sample of the fluid through the thermal sensor module to model a flowing fluid ([0055] “Determining the composition of a fluid can be performed on a static fluid, or on a flowing fluid if the thermal exchange caused by the flow is taken into account.” emphasis added; [0037] teaches that the fluid -oil- may be moved/extracted via a pumping apparatus – see figs. 4 and 7 generally).

Regarding claim 13, Brown teaches that receiving the sample of the fluid comprises of containing the sample of the fluid within the thermal sensor module to model a static fluid ([0055] “Determining the composition of a fluid can be performed on a static fluid, or on a flowing fluid if the thermal exchange caused by the flow is taken into account.” emphasis added).

Regarding claim 14, Brown teaches measuring a temperature of the sample of the fluid with at least one temperature sensor ([0060] teaches that a temperature sensor may be outside the heat exchanger; see also [0006] teaching that the temperature of the fluid may be monitored directly via optical fiber temperature sensors).

Regarding claim 15, Brown teaches that the at least one temperature sensor is disposed within the heat source (see at least fig. 4 showing that sensor 70 may be within heat exchanger 66).

Regarding claim 16, Brown teaches that the heat source comprises an optical fiber (70; see fig. 4) wherein the at least one temperature sensor is a Fiber Bragg Gratting disposed within the optical fiber ([0047] “Optical fiber-based temperature measurements can also be made by using fibers to carry signals to and from discrete optical sensing devices. These may be, for example, fiber Bragg gratings”; see also fig. 3 and [0046-47]).
Brown does not directly and specifically state regarding a conductive cable, wherein the conductive cable is disposed within an insulating layer.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) where the optical fiber is disposed within a conductive cable (at least 103 where 103 is the heating/cooling device having conductive properties such that “uniform heat can be delivered (e.g., heat energy can be provided or absorbed) along the sensing cable 101 via the heating/cooling device 103” [0036]; see fig. 1C showing that the fiber 102 is disposed within the conductive cable 103) and an insulating layer (at least 110; [0037] “a filler material 110”), wherein the conductive cable is disposed within the insulating layer ([0037]; see fig. 1C).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical temperature sensor of Brown with the specific knowledge of using the configuration for an optical temperature sensor of Zhang. This is because such a configuration allows for maintaining the sensor in place and protecting it (see [0037] of Zhang). This is important in order to allow the sensor to operate in harsh conditions (see [0037] of Zhang).

Regarding claim 17, Brown and Zhang lack direct and specific teaching that the insulating layer is a uniform layer of polyether ether ketone.
However, LeBlanc teaches optical sensors in a downhole environment (see at least abstract; [0001] and [0002-3] teaching regarding the state of the art at the publication date) having “a jacket 108 formed from a thermoplastic, such as a polyether ether ketone (PEEK) polymer” ([0021]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the optical sensors of Brown and Zhang with the specific knowledge of using the PEEK layer of LeBlanc. This is because such PEEK layer allows for better protecting the sensor(s) from the environment. This is important in order to provide and end user a robust sensor platform.

Regarding claim 18, Brown teaches that applying heat to the sample of the fluid comprises of applying a current ([0051] “supply current according to a particular heating cycle or at selected times, for example”).
Brown lacks direct and specific teaching of applying the current in a pulsed mode.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) with a heating element (103; see abstract) which receives a heat pulse for measurements (see at least abstract).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the heat applications of Brown with the specific knowledge of using the configuration for heat pulse(s) of Zhang. This is because such a pulse allows for measurements of a temperature profile and other fluid properties (see at least abstract of Zhang). This is important in order provide an end user meaningful fluidic data.

Regarding claim 19, Brown lacks direct and specific teaching that comprising of determining a specific heat capacity of the sample of the fluid with the thermal conductivity.
However, Zhang teaches an optical fiber temperature sensor (102; “optical fiber sensor array 102” [0037]; see fig. 1C) where the optical fiber is disposed within a heater (at least 103 where 103 is the heating/cooling device having conductive properties such that “uniform heat can be delivered (e.g., heat energy can be provided or absorbed) along the sensing cable 101 via the heating/cooling device 103” [0036]; see fig. 1C showing that the fiber 102 is disposed within the conductive cable 103) and determining a heat capacity of the sample of the fluid ([0035] “thermal properties, such as material density, thermal conductivity, heat capacity, or heat diffusion coefficient, of one or more materials can be measured by generating a heat disturbance and sensing a temperature response.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the optical temperature sensor of Brown with the specific knowledge of determining heat capacity of the fluid of Zhang. This is because such a determination allows for a better understanding of the fluid. This is important in order to allow the end user to control the overall downhole operation more precisely.

Regarding claim 20, Brown teaches that the temperature sensor is a fiber optic cable (70; [0048-50]; see fig. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855